DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 4 March 2022 has been entered.  Claims 1 – 3, 6 – 12, and 15 – 18 remain pending in the application.
	Applicant lists claims 19 – 24 as having a status as “Withdrawn” but does not provide the text therefor.  37 CFR 1.121(c) requires the text be included of all pending and withdrawn claims, including any amendments.  The examiner respectfully requests inclusion of the appropriate text of claims 19 – 24 if said claims are intended to have the indicated status.

Claim Interpretation
Claims 1 and 10 each require an impact and thermal protective layer having a relatively higher melting point and compression recovery factor than a structural base layer. The phrase “relatively higher” is not expressly limited to any ratio or difference between the melting point or the compression recovery factor so long as the value associated with the impact and thermal protective layer exceeds that of the structural base layer.
	“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.”  Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).  See MPEP § 2111.01, II.  
	The instant specification numerically delineates suitable melting points for the impact and thermal protective layer and the structural base layer (e.g. ¶¶ [0013], [0020], [0027], [0076], [0080], [0083]).  Aside from claims 6 and 15 which place express limitations on melting point, the examiner observes the remaining claims under consideration are not limited to the descriptions in the instant specification.  However, for claims 6 and 15, while limited by the melting point, the examiner notes no limitation in the compression recovery factor beyond that described in claims 1 or 10 is provided, so the interpretation previously discussed for claims 1 and 10 similarly applies in this context.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3, 7 – 12, and 16 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lancia (US 2009/0186716 A1) in view of Guertin (US 2012/0036698 A1), Ellis (US 2015/0322301 A1), and Sherga (US 2014/0018502 A1).
	Regarding claim 1, Lancia discloses a modular foundation structure for artificial surface systems (“multiple layer construction” for a “miniature golf hole system” having a “turf-like surface layer”, e.g. “golf hole system” 10 with “artificial turf layer” 4: e.g. Fig. 1 – 6; ¶¶ [0012] – [0038]) comprising a structural base layer comprising a shaped foam having contoured and elevated features (“berm” comprising “expanded polystyrene base” 9: e.g. Fig. 2, 4; ¶¶ [0021], [0023], [0030], [0032]).
	Although Lancia is not specific as to the modular foundation structure further comprising an adhesive layer covering the structural base layer, an impact and thermal protective layer attached to said structural base layer via said adhesive layer, said impact and thermal protective layer being configured to support an artificial surface layer, wherein said impact and thermal protective layer comprises bead molded expanded polypropylene (EPP) foam to have a relatively higher melting point and compression recover factor than said structural base layer, and said adhesive layer comprising a closed foam adhesive, these features would have been obvious in view of Guertin and Ellis.
	Guertin discloses a modular foundation structure for artificial surface systems (“safety padding”: e.g. Fig. 1 – 13; ¶¶ [0008] – [0071]) comprising: 
	a structural base layer comprising a shaped rigid foam having contoured and elevated features (“secondary impact layer”, e.g. “impact layer” 120, 220, 320, 420, of a rigid foam: e.g. Fig. 1 – 4; ¶¶ [0008], [0030], [0033] – [0040], [0042], [0044] – [0049]); 
	an adhesive layer covering the structural base layer (e.g. ¶¶ [0039], [0050]); and 
	an impact protective layer attached to said structural base layer via said adhesive layer, and configured to support an artificial surface layer (“impact layer” 110 less rigid than the “impact layer” 120: e.g. Fig. 1 – 4; ¶¶ [0008] – [0010], [0030] – [0040], [0042], [0043], [0045] – [0049]), 
	said impact protective layer comprising bead molded expanded polypropylene (e.g. ¶ [0043]) having a relatively higher compression recovery factor than said structural base layer (“impact layer” 110, 210, 310, 410 which does not “bounce back” to original shape as readily as “impact layer” 120 and faces outward for absorbing initial impacts: e.g. ¶ [0034]).
	Guertin discloses said impact and thermal protective layer further improves safety by decelerating impact energy before impacting with the more rigid structural base layer (e.g. ¶¶ [0008], [0010], [0031], [0052], [0071]).
	While Lancia’s modular foundation structure relates to a miniature golf hole system (e.g. ¶¶ [0012], [0013], [0020] – [0028], [0031], [0035], [0038]) and Guertin’s modular foundation structure primarily relates to padding for hockey rinks (e.g. ¶¶ [0008] – [0010], [0048], [0052], [0068], [0070]), Guertin seeks to rectify issues in the prior art with respect to padding in order to protect a person from injury when contacting stationary objects that can be environmental hazards, in particular small surface area such as corners (e.g. ¶¶ [0002] – [0007], [0070], [0071]).  Lancia’s modular foundation structure presents a small surface area, e.g. a berm (e.g. Fig. 1, 2, 4; ¶¶ [0021], [0023], [0030], [0032]).  Although Lancia’s berm is a structure on the ground rather than an upright surface Lancia is primarily concerned with, one of ordinary skill in the art would have readily recognized people may trip, fall, or otherwise travel toward the ground for various reasons, therefore posing danger if falling toward the berm.
	Ellis discloses closed foam adhesives having thermal insulation and cushioning properties that are particular useful for their higher modulus that contributes to the cushioning properties (e.g. ¶¶ [0005] – [0066], especially ¶¶ [0050], [0053], [0057], [0058], [0061], [0063], [0066]).  Accordingly, one of ordinary skill in the art would have observed such adhesives are relevant to Guertin’s goal to improve impact resistance.
	Therefore, in order to better protect from incidental injury from contacting the berm, it would have been obvious to modify Lancia’s modular foundation structure to further comprise an adhesive layer covering the structural base layer, an impact protective layer attached to said structural base layer via said adhesive layer, said impact protective layer being configured to support an artificial surface layer, wherein said impact protective layer comprises bead molded expanded polypropylene to have a relatively higher compression recover factor than said structural base layer as Guertin discloses, and said adhesive layer to comprise a closed foam adhesive as Ellis discloses.
	As to the impact protective layer having a relatively higher melting point, thus making it an impact and thermal protective layer, Guertin states the impact protective layer comprises, e.g. expanded polypropylene (e.g. ¶¶ [0043]) and the structural base layer comprises, e.g., expanded polyethylene (e.g. ¶¶ [0035], [0044], [0046], [0048]).
	Polypropylene has typical melting points of 320 to 330 degrees Fahrenheit whereas polyethylene has typical melting points of 250 to 275 degrees Fahrenheit (Sherga: e.g. ¶ [0112]).  Therefore, at least in Guertin’s embodiments wherein a combination of an expanded polyethylene as a closed cell foam (e.g. ¶¶ [0035], [0067]) and an expanded polypropylene as an open cell foam (e.g. ¶¶ [0032], [0043]) is suitable for forming a structure which is advantageous for imparting further impact protection, it would have followed the impact protective layer is also an impact and thermal protective layer having a relatively higher melting point.
	Regarding claim 2, in addition to the limitations of claim 1, Guertin’s shaped rigid foam comprises a closed-cell foam (e.g. ¶¶ [0035], [0043], [0044]).  In view of the advantages discussed in the 35 U.S.C. 103 rejection of claim 1 and Guertin’s implied suitability of the closed-cell foam for such purposes, it would have been obvious to provide the structural base layer as a closed-cell foam.
	Regarding claim 3, in addition to the limitations of claim 2, Guertin’s closed cell foam comprises, e.g. expanded polyethylene (e.g. ¶¶ [0035], [0044], [0046], [0048]).
	Regarding claim 7, in addition to the limitations of claim 1, Lancia discloses said shaped rigid foam, as modified in view of Guertin, defines, e.g. a berm (e.g. Fig. 1, 2, 4; ¶¶ [0021], [0023], [0030], [0032]).
	Regarding claim 8, in addition to the limitations of claim 1, Lancia discloses the modular foundation structure is configured to support an artificial surface layer including artificial turf (e.g. ¶¶ [0013], [0015], [0017]).  Given Guertin’s modular foundation structure may be provided with a cover (e.g. ¶¶ [0054], [0055]), in order to maintain Lancia’s primary disclosure of use with artificial turf, it would have been obvious for said impact and thermal protective layer Guertin discloses for modifying Lancia to be configured to support an artificial surface layer including artificial turf.
	Regarding claim 9, in addition to the limitations of claim 1, Lancia discloses the modular foundation structure is configured to support an artificial surface layer (e.g. ¶¶ [0013], [0015], [0017]).  Guertin’s modular foundation structure may be provided with a cover, e.g. a rubber with a soft touch or feel in order to further improve impact absorption (e.g. ¶¶ [0054], [0055]).  Therefore, it would have been obvious for said impact and thermal protective layer Guertin discloses for modifying Lancia to be configured to support an artificial surface layer including rubber.
	Although not stated as poured-in-place rubber, this is a product-by-process limitation.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP § 2113, I.  No particular parameters are given to the pouring.  Therefore, Guertin’s rubber is considered to adequately read on claim 9.
	Regarding claim 10, Lancia discloses an artificial surface system (“multiple layer construction” for a “miniature golf hole system”, e.g. “golf hole system” 10: e.g. Fig. 1 – 6; ¶¶ [0012] – [0038]) comprising: an artificial surface layer (“turf-like surface layer”, e.g. “artificial turf layer” 4: e.g. ¶¶ [0013], [0015], [0017]); and a structural base layer comprising a shaped foam having contoured and elevated features (“berm” comprising “expanded polystyrene base” 9: e.g. Fig. 2, 4; ¶¶ [0021], [0023], [0030], [0032]).
	Although Lancia is not specific as to the modular foundation structure further comprising an adhesive layer covering the structural base layer, an impact and thermal protective layer attached to said structural base layer via said adhesive layer, said impact and thermal protective layer being configured to support an artificial surface layer, wherein said impact and thermal protective layer comprises bead molded expanded polypropylene (EPP) foam to have a relatively higher melting point and compression recover factor than said structural base layer, and said adhesive layer comprising a closed foam adhesive, these features would have been obvious in view of Guertin and Ellis.
	Guertin discloses a modular foundation structure for artificial surface systems (“safety padding”: e.g. Fig. 1 – 13; ¶¶ [0008] – [0071]) comprising: 
	a structural base layer comprising a shaped rigid foam having contoured and elevated features (“secondary impact layer”, e.g. “impact layer” 120, 220, 320, 420, of a rigid foam: e.g. Fig. 1 – 4; ¶¶ [0008], [0030], [0033] – [0040], [0042], [0044] – [0049]); 
	an adhesive layer covering the structural base layer (e.g. ¶¶ [0039], [0050]); and 
	an impact protective layer attached to said structural base layer via said adhesive layer, and configured to support an artificial surface layer (“impact layer” 110 less rigid than the “impact layer” 120: e.g. Fig. 1 – 4; ¶¶ [0008] – [0010], [0030] – [0040], [0042], [0043], [0045] – [0049]), 
	said impact protective layer comprising bead molded expanded polypropylene (e.g. ¶ [0043]) having a relatively higher compression recovery factor than said structural base layer (“impact layer” 110, 210, 310, 410 which does not “bounce back” to original shape as readily as “impact layer” 120 and faces outward for absorbing initial impacts: e.g. ¶ [0034]).
	Guertin discloses said impact and thermal protective layer further improves safety by decelerating impact energy before impacting with the more rigid structural base layer (e.g. ¶¶ [0008], [0010], [0031], [0052], [0071]).
	While Lancia’s modular foundation structure relates to a miniature golf hole system (e.g. ¶¶ [0012], [0013], [0020] – [0028], [0031], [0035], [0038]) and Guertin’s modular foundation structure primarily relates to padding for hockey rinks (e.g. ¶¶ [0008] – [0010], [0048], [0052], [0068], [0070]), Guertin seeks to rectify issues in the prior art with respect to padding in order to protect a person from injury when contacting stationary objects that can be environmental hazards, in particular small surface area such as corners (e.g. ¶¶ [0002] – [0007], [0070], [0071]).  Lancia’s modular foundation structure presents a small surface area, e.g. a berm (e.g. Fig. 1, 2, 4; ¶¶ [0021], [0023], [0030], [0032]).  Although Lancia’s berm is a structure on the ground rather than an upright surface Lancia is primarily concerned with, one of ordinary skill in the art would have readily recognized people may trip, fall, or otherwise travel toward the ground for various reasons, therefore posing danger if falling toward the berm.
	Ellis discloses closed foam adhesives having thermal insulation and cushioning properties that are particular useful for their higher modulus that contributes to the cushioning properties (e.g. ¶¶ [0005] – [0066], especially ¶¶ [0050], [0053], [0057], [0058], [0061], [0063], [0066]).  Accordingly, one of ordinary skill in the art would have observed such adhesives are relevant to Guertin’s goal to improve impact resistance.
	Therefore, in order to better protect from incidental injury from contacting the berm, it would have been obvious to modify Lancia’s modular foundation structure to further comprise an adhesive layer covering the structural base layer, an impact protective layer attached to said structural base layer via said adhesive layer, said impact protective layer being configured to support an artificial surface layer, wherein said impact protective layer comprises bead molded expanded polypropylene to have a relatively higher compression recover factor than said structural base layer as Guertin discloses, and said adhesive layer to comprise a closed foam adhesive as Ellis discloses.
	Regarding claim 11, in addition to the limitations of claim 10, Guertin’s shaped rigid foam comprises a closed-cell foam (e.g. ¶¶ [0035], [0043], [0044]).  In view of the advantages discussed in the 35 U.S.C. 103 rejection of claim 10 and Guertin’s implied suitability of the closed-cell foam for such purposes, it would have been obvious to provide the structural base layer as a closed-cell foam.
	Regarding claim 12, in addition to the limitations of claim 11, Guertin’s closed cell foam comprises, e.g. expanded polystyrene or expanded polyethylene (e.g. ¶ [0035]).
	Regarding claim 16, in addition to the limitations of claim 10, Lancia discloses said shaped rigid foam, as modified in view of Guertin, defines, e.g. a berm (e.g. Fig. 1, 2, 4; ¶¶ [0021], [0023], [0030], [0032]).
	Regarding claim 17, in addition to the limitations of claim 10, Lancia discloses the modular foundation structure is configured to support an artificial surface layer including artificial turf (e.g. ¶¶ [0013], [0015], [0017]).  Given Guertin’s modular foundation structure may be provided with a cover (e.g. ¶¶ [0054], [0055]), in order to maintain Lancia’s primary disclosure of use with artificial turf, it would have been obvious for said impact and thermal protective layer Guertin discloses for modifying Lancia to be configured to support an artificial surface layer including artificial turf.
	Regarding claim 18, in addition to the limitations of claim 10, Lancia discloses the modular foundation structure is configured to support an artificial surface layer (e.g. ¶¶ [0013], [0015], [0017]).  Guertin’s modular foundation structure may be provided with a cover, e.g. a rubber with a soft touch or feel in order to further improve impact absorption (e.g. ¶¶ [0054], [0055]).  Therefore, it would have been obvious for said impact and thermal protective layer Guertin discloses for modifying Lancia to be configured to support an artificial surface layer including rubber.
	Although not stated as poured-in-place rubber, this is a product-by-process limitation.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP § 2113, I.  No particular parameters are given to the pouring.  Therefore, Guertin’s rubber is considered to adequately read on claim 9.
	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lancia, Guertin, Ellis, and Sherga as applied to claim 1 above, and further in view of Vonken (US 5,618,853 A).
	Regarding claim 6, although Lancia and Guertin are not specific as to said impact and thermal protective layer has a melting point of about 300 degrees Fahrenheit, and said structural base layer has a melting point of less than 200 degrees Fahrenheit, it is understood in the art that a foamed polymer has a lower melting point than the otherwise-same non-foamed polymer, the difference depending on the extent of foaming (Vonken: e.g. Col. 7, ll. 47 – 53, describe a reduction in polystyrene melting point as a result of foaming).  Because the melting point lowers as a result of foaming, one of ordinary skill in the art would have understood the melting point is lower because of a thinner and/or more open foam structure.  In view of the more open nature of an open cell foam compared to a closed cell foam (Vonken: e.g. Col. 4, ll. 53 – 61), one of ordinary skill in the art would have understood an open cell foam would experience a greater melting point reduction as compared to an otherwise comparable closed cell foam.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, in maintaining capability for the respective purposes of impact protection, it would have been obvious to provide said impact and thermal protective layer has a melting point of about 300 degrees Fahrenheit, and said structural base layer has a melting point of less than 200 degrees Fahrenheit, which are temperatures achievable via foaming as Vonken suggests for the materials Guertin discloses.
	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lancia, Guertin, Ellis, and Sherga as applied to claim 10 above, and further in view of Vonken.
	Regarding claim 15, although Lancia and Guertin are not specific as to said impact and thermal protective layer has a melting point of about 300 degrees Fahrenheit, and said structural base layer has a melting point of less than 200 degrees Fahrenheit, it is understood in the art that a foamed polymer has a lower melting point than the otherwise-same non-foamed polymer, the difference depending on the extent of foaming (Vonken: e.g. Col. 7, ll. 47 – 53, describe a reduction in polystyrene melting point as a result of foaming).  Because the melting point lowers as a result of foaming, one of ordinary skill in the art would have understood the melting point is lower because of a thinner and/or more open foam structure.  In view of the more open nature of an open cell foam compared to a closed cell foam (Vonken: e.g. Col. 4, ll. 53 – 61), one of ordinary skill in the art would have understood an open cell foam would experience a greater melting point reduction as compared to an otherwise comparable closed cell foam.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, in maintaining capability for the respective purposes of impact protection, it would have been obvious to provide said impact and thermal protective layer has a melting point of about 300 degrees Fahrenheit, and said structural base layer has a melting point of less than 200 degrees Fahrenheit, which are temperatures achievable via foaming as Vonken suggests for the materials Guertin discloses.

Response to Arguments
Applicant’s arguments, see pp. 6 – 11, filed 4 March 2022, with respect to the rejections of claims 1 – 18 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, these rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lancia, Guertin, Ellis (newly cited), and Sherga.
	Ellis is relied upon to address Applicant’s asserted deficiencies regarding a closed foam adhesive.  Notably, Ellis identifies cushioning advantages of closed foam adhesives due to their higher modulus.
	The examiner also notes the following Lancia, Guertin, and Sherga, all previously cited.
	With respect to Lancia, the examiner maintains Lancia as the primary reference.  Applicant asserts Lancia disclose the use of expanded polypropylene foam is meant to be the structural base layer rather than, as claimed, an impact and thermal protective layer overlying a structural base layer (see, e.g., p. 7).  The examiner finds Applicant’s assertions of Lancia to be unsupported since Lancia makes no express reference to expanded polypropylene foams.  Therefore, the examiner’s consideration of Lancia’s “expanded polystyrene base” 9 as corresponding to the claimed structural base layer to be reasonable, particularly in light of the compositions required of claims 3 and 12.
	With respect to Guertin, Applicant asserts Guertin is non-analogous art.  Particularly, Applicant asserts Guertin relates to energy absorbing padding for hockey rinks rather than to artificial surface systems, e.g. artificial turf systems.
	MPEP § 2141.01(a), I, states the following regarding how a reference under 35 U.S.C. 103 is analogous art: 
In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention. In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004). The examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.

In order for a reference to be "reasonably pertinent" to the problem, it must "logically [] have commended itself to an inventor's attention in considering his problem. " In re ICON Health and Fitness, Inc., 496 F.3d 1374, 1379-80 (Fed. Cir. 2007) (quoting In re Clay, 966 F.2d 656,658, 23 USPQ2d 1058, 1061 (Fed. Cir. 1992)). A recent decision from the U.S. Court of Appeals for the Federal Circuit, In re Klein, 647 F.3d 1343, 98 USPQ2d 1991 (Fed. Cir. 2011), is instructive as to the "reasonably pertinent" prong for determining whether a reference is analogous art. In determining whether a reference is reasonably pertinent, an examiner should consider the problem faced by the inventor, as reflected - either explicitly or implicitly - in the specification. In order to support a determination that a reference is reasonably pertinent, it may be appropriate to include a statement of the examiner's understanding of the problem. The question of whether a reference is reasonably pertinent often turns on how the problem to be solved is perceived. If the problem to be solved is viewed in a narrow or constrained way, and such a view is not consistent with the specification, the scope of available prior art may be inappropriately limited. It may be necessary for the examiner to explain why an inventor seeking to solve the identified problem would have looked to the reference in an attempt to find a solution to the problem, i.e., factual reasons why the prior art is pertinent to the identified problem.

Any argument by the applicant that the examiner has misconstrued the problem to be solved, and as a result has improperly relied on nonanalogous art, should be fully considered in light of the specification. In evaluating the applicant's argument, the examiner should look to the teachings of the specification and the inferences that would reasonably have been drawn from the specification by a person of ordinary skill in the art as a guide to understanding the problem to be solved. A prior art reference not in the same field of endeavor as the claimed invention must be reasonably pertinent to the problem to be solved in order to qualify as analogous art and be applied in an obviousness rejection.

Guertin is considered analogous art in that at least (2) is met.  More specifically, the instant specification seeks artificial surfaces that are impact resistant, insulative, safer, stable, durable and flexible (e.g. ¶ [0007]).  As Applicant highlights, Guertin’s padding is intended for improved energy absorption to prevent injuries form occur (e.g. ¶¶ [0007] – [0010], [0031] – [0033], [0054], [0071]).  The examiner also noted Guertin is not limited to padding for hockey rinks and is generally applicable to environments where an individual may contact any environmental hazard (e.g. ¶ [0071]).  Accordingly, Guertin is analogous prior art and is reasonable to consider for purposes of modifying Lancia’s disclosure.
	Furthermore, regarding Applicant’s assertion Guertin does not teach using bead molded EPP foam for an impact and thermal protective layer, the examiner notes Guertin’s ¶ [0043] describes the use of bead molded EPP foam in a layer facing the direction of greatest impact, and thus corresponds to an overlying impact protective layer as required of the claims.  As to the thermal properties, Guertin describes a suitable arrangement of materials for impact protection and structural support, where Sherga identifies the respective melting point properties thereof which correspond to the claimed relationship implicitly present in Guertin’s arrangement.  Accordingly, one of ordinary skill in the art would have been motivated to modify Lancia’s modular foundation structure to comprise a structural base layer and an impact and thermal protective layer with the melting point properties as claimed in order to have the impact advantages Guertin discloses.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783